Me. J ustice Audrey
delivered the opinion of the court.
The only ground of this appeal is that the amount allowed by the lower court as attorney’s fees in a memorandum of costs is excessive.
On December.8, 1922, the Porto Rico Fertilizer Co. sued Pedro Candía for the sum of $10,956.75 alleged to have been unduly recovered by him in another suit between the same parties wherein judgment was rendered against the appellant herein for the sum of $8,234.06 and interest. It was 'set up in the complaint that after the judgment in that action had been appealed from Gandía secured its execution by falsely stating to the district court on July 11, 1922, that it had been affirmed by the Supreme Court on April 24, 1922, when the fact was that it had been set aside on May 22, 1922, on-reconsideration by the Supreme Court.
Under that complaint properties belonging to Gandía were-attached, whereby a question arose between, the parties on the matter of the attachment, and after the complaint had been demurred to and an answer filed judgment was rendered against the Porto Rico Fertilizer Co. with the costs. For collection of the costs Gandía filed a memorandum including an item of $4,000 for attorney’s fees. That amount was reduced, to $3,000! by the lower court and from its order the Porto Rico Fertilizer Co. took this appeal.
From the foregoing it appears that the issue in the suit wherein the amount of $3,000 was fixed as attorney’s fees was very simple, inasmuch as the question involved therein was whether satisfaction could be obtained of the judgment *555of the district court which was affirmed on appeal on May 24, 1922, in so far as it ordered the Porto Rico Fertilizer Co. to pay the amount of $10,956.75 with interest, and reaffirmed by our judgment of July 3, 1922, after the affirmed judgment had been set aside by this court on May 22, 1922. This question was also of little importance, because when the complaint for the recovery of the said amount was filed it bad been decided by this court on July 29, 1922, in certiorari proceedings that the judgment executed by Candía had been executed properly because the said judgment had been affirmed on July 3, 1922, in so far as its execution by Candía was concerned. Gandía v. District Court of San Juan, 31 P.R.R. 138.
In view of the question involved and the ground for the imposition of costs on the Porto Rico Fertilizer Co., we hold that the sum of $3,000 as attorney’s fees is excessive and that $500 is the reasonable value of the said services.
For all of the foregoing the order appealed from should be modified as allowing $500 for attorney’s fees and affirmed.